Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1863 Page 1 of 8




                           Exhibit 44
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1864 Page 2 of 8



   1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
       Daniel P. Struck, AZ Bar #012377
   2   (admitted pro hac vice)
       Rachel Love, AZ Bar #019881
   3   (admitted pro hac vice)
       Nicholas D. Acedo, AZ Bar #021644
   4   (admitted pro hac vice)
       Ashlee B. Hesman, AZ Bar #028874
   5   (admitted pro hac vice)
       Jacob B. Lee, AZ Bar #030371
   6   (admitted pro hac vice)
       3100 West Ray Road, Suite 300
   7   Chandler, Arizona 85226
       Tel.: (480) 420-1600
   8   Fax: (480) 420-1695
       dstruck@strucklove.com
   9   rlove@strucklove.com
       nacedo@strucklove.com
  10   ahesman@strucklove.com
       jlee@strucklove.com
  11
       LAW OFFICE OF ETHAN H. NELSON
  12   Ethan H. Nelson, CA Bar #262448
       4 Park Plaza, Suite 1025
  13   Irvine, California 92614
       Tel.: (949) 229-0961
  14   Fax: (949) 861-7122
       ethannelsonesq@gmail.com
  15
       Attorneys for Defendant/Counter-Claimant
  16   CoreCivic, Inc.
  17                        UNITED STATES DISTRICT COURT
  18                     SOUTHERN DISTRICT OF CALIFORNIA
  19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
       on behalf of themselves, and all others
  20   similarly situated,                       DEFENDANT CORECIVIC’S
                                                 RESPONSE TO PLAINTIFFS’
  21                   Plaintiffs,               AMENDED REQUEST FOR
                                                 ADMISSION, SET ONE
  22   v.
  23   CoreCivic, Inc., a Maryland
       corporation,
  24
                       Defendant.
  25

  26

  27

  28
       Response to Amended RFA, Set One                             17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1865 Page 3 of 8



   1   CoreCivic, Inc., a Maryland
       corporation,
   2
                       Counter-Claimant,
   3
       v.
   4
       Sylvester Owino and Jonathan Gomez,
   5   on behalf of themselves, and all others
       similarly situated,
   6
                       Counter-Defendants.
   7

   8         Defendant CoreCivic, Inc. (“CoreCivic”), through counsel, responds to
   9   Plaintiffs’ Amended Request for Admission, Set One, pursuant to Rule 36, Federal
  10   Rules of Civil Procedure. CoreCivic reserves the right to supplement these
  11   responses as necessary.
  12                               GENERAL OBJECTIONS
  13         1.     The information supplied in the following Responses to Plaintiffs’
  14   Amended Request for Admission, Set One, is not based upon personal knowledge
  15   of the individual signing this document, but upon information resulting from
  16   inquiry made of the person(s) with personal knowledge. The word use and sentence
  17   structure may be that of the attorney(s) assisting in the preparation of the Responses
  18   to the Amended Request for Admission, and thus does not necessarily purport to be
  19   the precise language of the responding party.
  20         2.     By responding or providing any information in response to Plaintiffs’
  21   Amended Request for Admission, Set One, CoreCivic does not concede materiality
  22   or relevancy of the subject to which it refers.
  23         3.     CoreCivic objects to each request to the extent the instructions/
  24   definitions purport to impose obligations greater than those created by the Rules of
  25   Civil Procedure.
  26         4.     In addition, the inadvertent disclosure of privileged information or
  27   release of privileged documents shall not constitute a waiver of any applicable
  28   privilege.
       Response to Amended RFA, Set One           2                       17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1866 Page 4 of 8



   1         5.     CoreCivic objects to each request to the extent it seeks to require
   2   CoreCivic to make admissions on behalf of an individual or entity other than
   3   CoreCivic.
   4         In addition to the general objections set forth above, CoreCivic will also state
   5   other specific objections to requests where appropriate, including objections that are
   6   not generally applicable to all of the requests. By setting forth such specific
   7   objections, CoreCivic does not intend to limit the general objections set forth
   8   herein. To the extent that CoreCivic responds to Requests to which it objects, such
   9   objections are not waived by providing information.
  10
                                 REQUEST FOR ADMISSION
  11
       REQUEST FOR ADMISSION NO. 1:
  12
             Admit that You did not furnish detainees who performed work at one or
  13
       more of Your California detention facilities with an itemized statement in writing
  14
       showing the information set forth in Cal. Labor Code § 226(a) during the Relevant
  15
       Time Period. This Request is limited solely to the factual inquiry of whether
  16
       CoreCivic provided the itemized statements described in Cal. Labor Code § 226(a)
  17
       to detainees during the Relevant Time Period, and does not seek a legal conclusion
  18
       regarding the applicability of Cal. Labor Code § 226(a) to CoreCivic, assume that
  19
       CoreCivic is an employer of the detainees, or seek an admission that CoreCivic is
  20
       such an employer.
  21
             Objection: Compound. Vague and ambiguous as to “performed work,”
  22
       which does not distinguish between “work performed” as part of the Detainee
  23
       Voluntary Work Program and “work performed” as part of each detainee’s
  24
       responsibility to keep their own living area clean. Overbroad and unduly
  25
       burdensome as to time, as the “Relevant Time Period,” as that term is defined
  26
       in the Request for Admission, exceeds both the applicable statutes of
  27

  28
       Response to Amended RFA, Set One          3                       17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1867 Page 5 of 8



   1   limitations for Plaintiffs’ claims and CoreCivic’s document retention periods,
   2   and has not been certified as the applicable class period by the Court.
   3         Without waiving these objections:
   4
                      X     Admit                    Deny
   5

   6         By so admitting, CoreCivic does not admit that it employed the detainees
   7   who participated in the Detainee Voluntary Work Program; that such
   8   detainees are or were its employees; or that it had any obligation to provide
   9   itemized statements under Cal. Labor Code § 226(a). These issues, which are
  10   central to this matter, remain in dispute. See K.C.R. v. County of Los Angeles,
  11   No. CV 13–3806 PSG (SSx), 2014 WL 3433925, at *3 (C.D. Cal. July 14, 2014)
  12   (“Because requests for admission also clarify which issues are ‘genuinely
  13   contested,’ where issues in dispute ‘are requested to be admitted, a denial is a
  14   perfectly reasonable response.’”) (quoting United Coal Companies v. Powell
  15   Const. Co., 839 F.2d 958, 967 (3rd Cir.1988)); California v. The Jules Fribourg,
  16   19 F.R.D. 432, 434 (N.D. Cal. 1955) (“Requests for admissions are designed to
  17   eliminate from the case issues which are not really in dispute between the
  18   parties, and thus to limit the case to the vital and disputed issues.”); A. Farber
  19   & Partners, Inc. v. Garber, 237 F.R.D. 250, 254 (C.D. Cal. 2006) (“In short,
  20   ‘[t]he purpose of Rule 36(a) is to expedite trial by establishing certain material
  21   facts as true and thus narrowing the range of issues for trial.’”) (quoting Asea,
  22   Inc. v. Southern Pacific Transportation Co., 669 F.2d 1242, 1245 (9th Cir.
  23   1982)) (alteration in original).
  24

  25

  26   ///
  27   ///
  28
       Response to Amended RFA, Set One        4                      17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1868 Page 6 of 8



   1               Dated: December 11, 2018
   2

   3                                          By s/ Jacob B. Lee
                                                 Daniel P. Struck
   4                                             dstruck@strucklove.com
                                                 Rachel Love
   5                                             rlove@strucklove.com
                                                 Nicholas D. Acedo
   6                                             nacedo@strucklove.com
                                                 Ashlee B. Hesman
   7                                             ahesman@strucklove.com
                                                 Jacob B. Lee
   8                                             jlee@strucklove.com
                                                 STRUCK LOVE BOJANOWSKI & ACEDO, PLC
   9
                                                Ethan H. Nelson
  10                                            LAW OFFICE OF ETHAN H. NELSON
                                                ethannelsonesq@gmail.com
  11
                                                Attorneys for Defendant/Counter-Claimant
  12                                            CoreCivic, Inc.
       3523398.1
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       Response to Amended RFA, Set One           5                     17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1869 Page 7 of 8



   1                                PROOF OF SERVICE
   2         I am a citizen of the United States and am over the age of eighteen years, and
   3   not a party to the within action. My business address is Struck Love Bojanowski &
   4   Acedo, PLC, 3100 West Ray Road, Suite 300, Chandler, AZ 85226. On
   5   December 11, 2018, I served the following document(s):
   6    DEFENDANT CORECIVIC’S RESPONSE TO PLAINTIFFS’ AMENDED
                   REQUEST FOR ADMISSION, SET ONE
   7
                   BY MAIL: by placing the document(s) listed above in a sealed
   8         envelope with postage thereon fully prepaid, in the United States Mail at
             Phoenix, Arizona addressed as set forth below.
   9
                   BY ELECTRONIC MAIL:
  10
                   LAW OFFICE OF ROBERT L. TEEL
  11               Robert L. Teel
                   1425 Broadway, Mail Code: 20-6690
  12               Seattle, WA 98122
                   Telephone: (866) 833-5529
  13               Facsimile: (855) 609-6911
                   Email: lawoffice@rlteel.com
  14               Attorney for Plaintiffs
  15               FOLEY & LARDNER LLP
                   J. Mark Waxman
  16               Nicholas J. Fox
                   3579 Valley Centre Drive, Suite 300
  17               San Diego, CA 92130
                   Telephone: (858) 847-6700
  18               Facsimile: (858) 792-6773
                   Email: mwaxman@foley.com;
  19               nfox@foley.com
  20               FOLEY & LARDNER LLP
                   Eileen R. Ridley
  21               Alan R. Ouellette
                   555 California Street, Suite 1700
  22               San Francisco, CA 94104-1520
                   Telephone: (415) 434-4484
  23               Facsimile: (415) 434-4507
                   Email: eridley@foley.com
  24               aouellette@foley.com
  25

  26

  27

  28
       Response to Amended RFA, Set One         6                       17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 85-45 Filed 04/15/19 PageID.1870 Page 8 of 8



   1                FOLEY & LARDNER LLP
                    Geoffrey M. Raux
   2                111 Huntington Avenue
                    Boston, MA 02199-07610
   3                Telephone: (617) 342-4000
                    Facsimile: (617) 342-4001
   4                Email: graux@foley.com
   5                Attorneys for Plaintiffs and the Proposed Class
   6         I declare that I am employed in the office of a member who is admitted pro
   7   hac vice in this Court at whose direction the service was made. I declare under
   8   penalty of perjury that the forgoing is true and correct.
   9         Executed on December 11, 2018, at Chandler, Arizona.
  10
                                               s/ Sherri Wolford
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       Response to Amended RFA, Set One           7                   17cv01112-JLS-NLS
